PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/074,575
Filing Date: 1 Aug 2018
Appellant(s): WHITEMAN et al.



__________________
Agent Henry J. Shikani
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 7, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action of mail date July 6, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the appellant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has 
Claims 1-5, 7-8, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Calhoun et al., WO01/85832 (published 11/15/01) (listed in and attached to appellant’s 8/1/18 IDS) (“’832”).  Regarding claims 1-5 and 19-20, ‘832 teaches an inorganic particulate material (comprising a Group IIA carbonate vis-à-vis claim 5, with CaCO3 being preferred), having a d99 of <10µm (i.e. at least 99wt% of the material’s particles are of <10µm size vis-à-vis claim 1, with <8µm being preferred vis-à-vis claim 4), and where particles above 44µm are removed to a level of ~0.15-0.08wt% (~1500-800ppm), which meets the claimed ≥~3ppm concentration of ≥~25µm (vis-à-vis claim 1), ≥~38µm (vis-à-vis claim 2), and ≥~40µm (vis-à-vis claim 20) particles.  See ‘832 at, e.g., p. 7 (1st full par.), pp. 9-10 (bridging par.), and p. 10 (part iii.); clm. 4.  ‘832’s inorganic particulate material also has a preferred mean particle size (i.e. d50, defined as “the particle size value less than about which there are 50% by weight of the particles”) of ~0.8-3µm vis-à-vis claim 3, implying or at least suggesting that the claimed wt% of <~0.75µm particles is met.  See id. at, e.g., p. 10 (parts i.-ii.); MPEP 2144.01 (implicit teachings appropriate for use in 35 U.S.C. 103 rejections).  ‘832 also teaches that undesirably sized particles are advantageously removed (see id. at, e.g., p. 7, 1st-2nd full par.), indicating that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the particles’ size (either by removing undesirably-sized particles and/or agglomerates, grinding too large particles/agglomerates, and/or agglomerating too small particles), such as to meet the claimed wt% of <~0.75µm particles.  MPEP 2143 G; MPEP 2144.04 IV.A., citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In view of the foregoing, ‘832’s inorganic particulate material may not have undergone dry sieving or sifting (vis-à-vis claim 19).
claim 7, ‘832’s inorganic particulate material is surface-treated with a hydrophobising agent such as aliphatic/fatty carboxylic acids.  See ‘832 at, e.g., p. 13 (1st full par.).
Regarding claim 8, ‘832’s inorganic particulate material most preferably has a moisture pick up of <0.1wt% after 40h (this being close enough to the claimed 48h to lead those of ordinary skill in the art to reasonably presume that the results at 48h will be similar) @ 97% relative humidity.  See id. at, e.g., p. 10 (part v.) and p. 11 (2nd full par.).

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘832 in view of Rainer et al., US 8,647,597 (2014) (listed in appellant’s 8/1/18 IDS) (“’597”).  Regarding claim 6, ‘832’s teachings and suggestions are as detailed above.  While ‘832 does not teach a steepness factor within the claimed range, this limitation is taught by ‘597.
‘597 teaches the appropriateness of employing particulate CaCO3 (such as ‘832’s, see ‘832 at, e.g., par. bridging pp. 9-10) in the plastics industry (as does ‘832, see ‘832 at, e.g., p. 1, 1st par.).  See ‘597 at, e.g., col. 1, ln. 42-61.  ‘597 further teaches the appropriateness of employing a steepness factor of ≥~40 or ≥~45 for its appropriately-sized particulate CaCO3 (such as ‘832’s), within the claimed range.  See ‘597 at, e.g., col. 6, ln. 44-53; MPEP 2144.05.  In view of the foregoing, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘832’s overall methodology by employing a steepness factor of ≥~40 or ≥~45 for its appropriately-sized particulate CaCO3 as taught by ‘597, given ‘597’s teaching of the appropriateness thereof for use in the plastics industry as ‘832 does.  MPEP 2143 C-D & G; MPEP 2144.07.

(2) Response to Argument
Appellant’s §V.A.1. argument
Appellant argues in pertinent part that ‘832 does not teach or suggest the claimed limitation that the % of particles smaller than 0.5 µm is ≤ ~25 wt%, and that the 7/6/20 Final Rejection (herein “FR”) “failed to even consider this feature in [Examiner’s] obviousness analysis.”  See the Appeal Brief (herein “AB”) at p. 8.
Examiner states that the foregoing arguments should fail at least because: as detailed in the FR at pp. 4-5, the claimed feature in question was indeed i) taught or at least suggested by ‘832, and ii) included in the obviousness analysis.  Regarding i), the FR at pp. 4-5 stated that “‘832’s inorganic particulate material also has a preferred mean particle size (i.e. d50, defined as “the particle size value less than about which there are 50% by weight of the particles”) of ~0.8-3µm vis-à-vis claim 3, implying or at least suggesting that the claimed wt% of <~0.75µm particles [in claim 1] is met.  See id. at, e.g., p. 10 (parts i.-ii.); MPEP 2144.01 (implicit teachings appropriate for use in 35 U.S.C. 103 rejections).”  The foregoing quoted passage from the FR also covers the claimed feature, since if ‘832 meets the claimed ≤ ~40 wt% of particles being < 0.75 µm limitation (herein “40/0.75 limitation”), ‘832 is also considered to meet the claimed limitation of ≤ ~25 wt% of particles being < 0.5 µm (herein “25/0.5 limitation”) with equal or even greater force since the 25/0.5 limitation is a subset of (i.e. smaller portion within) the 40/0.75 limitation.  Regarding ii), p. 5 of the FR cited ‘832’s teaching “that undesirably sized particles are advantageously removed (see id. at, e.g., p. 7, 1st-2nd full par.)” to support a conclusion that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the particles’ size (either by removing undesirably-sized particles and/or agglomerates, grinding too large particles/agglomerates, citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).”  As such, the limitation in question was included in the obviousness analysis and conclusion.

Appellant’s §V.A.2. argument
Appellant argues in pertinent part that ‘832 does not teach or suggest the claimed limitation that the % of particles smaller than ~0.75 µm is ≤ ~40 wt%, since ‘832 “merely discloses a median particle size” of ~0.8-3 µm.  See AB at p. 9.  Appellant asserts that the FR’s rationale/analysis as to ‘832’s coverage of this limitation is “a convoluted hypothetical” resulting from “impermissible hindsight.”  Id.
Examiner states that the foregoing arguments should fail at least because: as detailed in the FR at pp. 4-5, ‘832 teaches that 50 wt% of its particles are less than its mean particle size range of ~0.8-3 µm (i.e. its d50 is ~0.8-3 µm), which is understood to teach or at least suggest a d40 of ~0.75µm via overlapping ranges.  MPEP 2144.05.  To the extent that §4 of the FR rebuts similar arguments advanced by appellants, the FR’s §4 is hereby incorporated by reference.  These reasons for rebuttal are in addition to the cited fact that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust ‘832’s particles’ sizes (e.g. by removing undesirably-sized particles and/or agglomerates, grinding too large particles/agglomerates, and/or agglomerating too small particles), such as to meet the claimed wt% of <~0.75µm particles, especially in view of ‘832’s cited teaching of the see ‘832 at, e.g., p. 7, 1st-2nd full par.).  MPEP 2143 G; MPEP 2144.04 IV.A., citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally and/or alternatively, appellant is incorrect that the cited portions of ‘832’s p. 10 teach a median particle size of ~0.8-3 µm.  Rather, ‘832 states that its mean particle size (which is approximately equal to the d50 -i.e. median- value as defined by ‘832) is ~0.8-3 µm.  In statistics, mean and median are not necessarily equivalent: whereas the mean is the average value of a set of data points, the median is the midpoint of the set of data points.  This, in view of ‘832’s cited p. 10 part ii. teaching that its particle size steepness factor (“PSSF”) d50/d20 is preferably 1.1-2.2, leads to the reasonable conclusion that at least some portions of ‘832’s d50 and PSSF ranges meet the limitation in question.  See MPEP 2144.05 regarding the obviousness of overlapping ranges.  For example, taking the ~0.8 µm low endpoint of ‘832’s mean particle size as ‘832’s d50 value (given ‘832’s p. 10 part i. teaching that its mean particle size is “approximately equal to” its d50 value), and taking the low end of ‘832’s preferred PSSF of 1.1, d50/d20 = 1.1 gives a d20 of ~0.73 µm, i.e. only 20 wt% of ‘832’s particles are <~0.73 µm, which would satisfy the limitation in question.1  Thus, the analysis vis-à-vis ‘832 was not a “convoluted hypothetical” based on “impermissible hindsight” as appellant asserted, but rather a permissibly-drawn inference (MPEP 2144.01) from ‘832’s cited teachings.  To appellant’s argument that the FR “identifies no reason, other than the invention, for disclosure” within ‘832 of the limitation in question (AB at p. 11, ln. 1-3), the FR’s 

Appellant’s §V.A.3. argument
Appellant argues in pertinent part that one of ordinary skill in the art would not rely upon ‘832 for a teaching of the claimed limitation that ≥ ~3 ppm of the particles have a particle size of ≥ ~25 µm, since ‘832 regards such a particle size as undesirable and seeks to eliminate such particles from its final product.  See AB at pp. 12-13.
Examiner states that the foregoing arguments should fail at least because: as detailed in the FR at p. 4 and specifically in ‘832 at clm. 4, ‘832 comprises ~0.15-0.08 wt% (i.e. ~1500-800 ppm) of >44 µm particles, which meets the range limitation in question by overlapping and/or lying within it.  Thus, it matters not whether ‘832 regards such particle sizes as interfering and wishes to remove/limit them; the fact remains that ‘832 removes its >44 µm interfering particles (which thus are within the claimed ≥ ~25 µm size range) to a concentration within the claimed range.  Desired or not, ‘832’s residual ~1500-800 ppm concentration of its >44 µm particles renders the limitation in question prima facie obvious.  Put otherwise, ‘832 desires to have a residual ~1500-800 ppm concentration of its >44 µm particles, rendering the limitation in question prima facie obvious.

Appellant’s §V.A.4. argument
Appellant argues in pertinent part that ‘832 cannot be conclusively read to teach the claimed limitation of a d98 < ~11 µm, since “it is possible that all claimed particles could be above 10 µm and below 11 µm, which would not overlap with” ‘832.  See AB at p. 13.
Examiner states that the foregoing arguments should fail at least because: as detailed in the FR at p. 4, not only does ‘832 teach a d99 of <10 µm, but also teaches that a d99 of <8 µm is preferred.  As appellant did not address ‘832’s preferred d99 value/range, ‘832’s coverage of the limitation in question should be deemed admitted and/or acquiesced to.  Note that even though the FR cites ‘832’s preferred d99 of <10 µm vis-à-vis claim 4, the teaching also applies with equal force vis-à-vis claim 1, since claim 4 is a further limitation on claim 1’s d98 range.  Appellant’s argument regarding the possibility of all claimed particles being between 10-11 µm is inapposite and/or moot, since a narrowed d98 of only 10-11 µm is not claimed.  See MPEP 2145 VI; see also In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (rejecting an appellant’s arguments that were predicated upon unclaimed limitations).

Appellant’s §V.A.5. argument
Appellant argues in pertinent part (vis-à-vis claim 8) that ‘832’s teaching of a most preferred moisture pickup of <0.1 wt% after 40h at 97% relative humidity (“RH”) is not sufficiently analogous to the claimed value of ≤0.2 wt% after 48 hours at 97% RH to meet the claim.  See AB at p. 14.
Examiner states that the foregoing arguments should fail at least because: notwithstanding appellant’s argument that ‘832’s taught value -which meets the claim in every way except for the time at which the measurement was taken- taken after 40h is insufficiently similar to the claimed value taken after 48h, note that a prima facie case of obviousness exists See MPEP 2144.05 I; Titanium Metals Co. of Am. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); Accord, In re Kirsch, Barnby, and Potts, 182 USPQ 286, 290 (CCPA 1974) (finding that prior art teachings lying slightly outside of a claimed range nevertheless negate non-obviousness, especially in the absence of any criticality statements regarding the claimed range).  Additionally and/or alternatively, since ‘832’s material is chemically the same as claim 5’s (i.e. CaCO3, which is a Group IIA carbonate; see FR at p. 4), its moisture pickup property would not reasonably be expected to rise to a value above the claimed upper limit of 0.2 wt% between ‘832’s measurement at 40h and the claim’s measurement at 48h.

Appellant’s §V.A.6. argument
Appellant argues in pertinent part (vis-à-vis claim 6) that i) ‘832 and ‘597 are “completely unrelated” because ‘832 “relates to the production of films while [‘597] is directed to methods of grinding mineral materials”,2 and ii) that claim 6’s steepness factor “is critical to the clarity of films that incorporate the claimed material.”  See AB at p. 15 (emphasis appellant’s).
Examiner states that the foregoing arguments should fail at least because: regarding i), as detailed in the FR at pp. 5-6, ‘832 and ‘597 both deal with employing particulate CaCO3 in the plastics industry.  See ‘832 at, e.g., pp. 1 (1st par.) and 9-10 (bridging par.); ‘597 at, e.g., col. 1, ln. 42-61.  As such, ‘597 is indeed considered to be from a sufficiently analogous field of endeavor as the claimed invention (and ‘832) -regardless of whether or not it addresses the same See MPEP 2141.01(a)I, citing In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004); see also MPEP 2141.01(a)III.  Since sufficient motivation was cited in the FR in support of combining ‘597 with ‘832 (see FR at pp. 5-6), and since ‘597 is sufficiently analogous to be properly combined with ‘832 as detailed above, the burden was properly shifted to appellant to overcome the conclusion of prima facie obviousness; appellant’s bare assertion -made without analysis or sufficient evidence- that no reasonable expectation of success would be present in combining ‘597 with ‘832 is properly regarded as a mere opinion of counsel, insufficient to overcome the obviousness conclusion.  See MPEP 2145 I.  Regarding ii), note firstly that this argument and the asserted evidence cited in support thereof was first laid in the AB, even though claim 6 was not amended after the 1/9/2020 Non-Final Office Action, i.e. appellant failed to make said argument and cite said asserted supporting evidence before filing the AB, and made no attempt to set forth a showing of good and sufficient reasons why the argument and asserted supporting evidence were necessary and were not earlier presented.  Thus, argument ii) and the asserted supporting evidence cited therewith do not comply with 37 CFR 41.33(d) and 41.37(c)(2) and should be summarily dismissed as such.  Should the Board decline to issue such a summary dismissal thereof, said argument should nevertheless fail because appellant’s asserted criticality evidence does not “compare a sufficient number of tests both inside and outside the claimed range” as required to establish/show the criticality of the claimed range.  See MPEP 716.02(d)II, citing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  It is also important to note that Ex. 1 in appellant’s specification-as-filed, upon which appellant relies for the asserted criticality of claim greater than or equal to 45, which is itself a range that merely overlaps that claimed and significantly includes values far outside of the claimed range, such as 70.  Indeed, Ex. 1 does not show a specific steepness factor value, but merely the range of ≥45, which is not completely within the claimed range.  Thus, it cannot even be determined with a reasonable degree of certainty that the assertedly-desirable results of Ex. 1 came from a steepness factor value within the claimed range.  Appellant’s assertion of criticality is, at best, not commensurate in scope with the claimed range3, but is more properly deemed entirely insufficient to overcome the obviousness conclusion.

In the event or to the extent that any portion of any of appellant’s arguments may have gone unaddressed, the Office/Examiner asserts a general denial to prevent any assertion of acquiescence thereto.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL BERNS/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
Conferees:

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As the foregoing mathematical explanation of certain of ‘832’s cited teachings was made to show how ‘832 indeed meets the claimed limitation -without resort to impermissible hindsight- in response to appellant’s assertion to the contrary, said explanation of ‘832’s cited teachings shall not be considered a new ground of rejection.  See MPEP 1207.03 III, citing In re Noznick, 391 F.2d 946, 949, 157 USPQ 266, 269 (CCPA 1968) (stating that no new ground of rejection was made on appeal when “explaining to appellants why their arguments were ineffective to overcome the rejection made by the examiner”).  Note also that “It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the “basic thrust of the rejection” is the same.”  MPEP 2107.03 III, citing In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976).
        2 This is considered to be an assertion that ‘597 is non-analogous art vis-à-vis ‘832 and would thus be non-combinable therewith.
        3 Note that while Ex. 2 of appellant’s specification-as-filed has a steepness factor of 40.1, appellant did not cite to or otherwise rely upon Ex. 2 in support of the assertion of criticality.  Indeed, appellant was right not to rely upon Ex. 2 to support the assertion of criticality, since Ex. 2’s product was not evaluated in Ex. 3 against an otherwise-similar product without a steepness factor even though Ex. 1’s product was so evaluated in Ex. 3.  As such, Ex. 2 cannot be properly relied upon to support an assertion of criticality.  Even if it were, only Ex. 2’s steepness factor of 40.1 (provided that Ex. 2’s characteristics were all within claim 1’s ranges, from which claim 6 depends) would be established to be critical, and ‘597’s steepness factor of ≥~45 would still render claim 6 prima facie obvious.  See MPEP 716.02(d), citing In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (stating that data showing an improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium).